Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5,12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergmann (US 2018/0061147).   Bergmann teaches (see Figures 1-3): an assembly for an engine comprising:
a control module (2) including a controller (6) operable to control at least certain aspects of the operation of the engine, 
a display (4) including an input (4, 8) connected to the controller, 
and
a wireless receiver (32) connected to the controller, 
wherein the wireless receiver is arranged to receive a signal from a wireless device (9) to cause the controller to send an engine start signal to cause starting of the engine and wherein the input (4, 8, paragraph 33) when actuated causes the controller to send an engine start signal to cause starting of the engine.  See the abstract, Figures 1-3, paragraphs 10, 14, 27, 28, and 33.  With respect to wireless communication, Bluetooth, wifi, etc, see paragraph 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3,4, 6-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (US 2018/0061147).  Bergmann applies as above, but appears silent with respect to whether a keyed ignition switch is provided, and whether means for attenuating an rf signal are provided.  However, these features are deemed to be an obvious matter of design choice. For example, in a situation, wherein access by key would not be required due to security reasons and wherein short range Bluetooth communication with the controller (6, 32) for starting was desired. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747